         Case 3:20-cv-01555-IM    Document 1   Filed 09/09/20   Page 1 of 9




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK, LLP
1 SW Columbia Street, Suite 900
Portland, Oregon 97258
Telephone: (503) 412-6725
Fax: (503) 221-1074
       Attorney for Plaintiffs




                         UNITED STATES DISTRICT COURT

                    DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE PLUMBERS AND                    Civil No. ______________________
PIPEFITTERS NATIONAL PENSION FUND,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBER, STEAMFITTER AND                    COMPLAINT (Breach of Collective
SHIPFITTER INDUSTRY PENSION TRUST,              Bargaining Agreement and Violation
TRUSTEES OF THE U.A. UNION LOCAL NO.            of ERISA)
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY HEALTH AND
WELFARE TRUST, TRUSTEES OF THE U.A.
UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
RETIREE HEALTH TRUST, TRUSTEES OF THE
UNITED ASSOCIATION LOCAL NO. 290
APPRENTICESHIP AND JOURNEYMEN
TRAINING TRUST FUND, TRUSTEES OF THE
INTERNATIONAL TRAINING FUND,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY VACATION,
SCHOLARSHIP AND EDUCATIONAL
REIMBURSEMENT TRUST, TRUSTEES OF THE
PLUMBING AND PIPING MANAGEMENT
TRUST FUND, TRUSTEES OF THE U.A. UNION
LOCAL NO. 290 PLUMBER, STEAMFITTER

Page 1 – COMPLAINT
            Case 3:20-cv-01555-IM      Document 1      Filed 09/09/20     Page 2 of 9




AND SHIPFITTER INDUSTRY LABOR
MANAGEMENT COOPERATION TRUST,
TRUSTEES OF THE U.A. UNION LOCAL NO.
290 PLUMBERS, STEAMFITTER AND
SHIPFITTER INDUSTRY 401(K) PLAN AND
TRUST, and PLUMBERS, STEAMFITTERS AND
MARINE FITTERS LOCAL NO. 290,

                       Plaintiffs,
               v.

METRO MECHANICAL SYSTEMS, LLC,

                  Defendant.
___________________________________________


       Plaintiffs allege:

                                                I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the Plumbers and Pipefitters National Pension Fund

(“National Pension Fund”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter

Industry Pension Trust (“Local Pension Fund”), the U.A. Union Local No. 290 Plumber,

Steamfitter and Shipfitter Industry Health and Welfare Trust (“Health Fund”), the U.A. Union

Local No. 290 Plumber, Steamfitter and Shipfitter Industry Retiree Health Trust (“Retiree Health

Fund”), the United Association Local 290 Apprenticeship and Journeymen Training Trust Fund

(“Local Training Fund”), the International Training Fund (“ITF”), the U.A. Union Local No. 290

Plumber, Steamfitter and Shipfitter Industry Vacation, Scholarship and Educational

Reimbursement Trust (“VSE Fund”), the Plumbing and Piping Management Trust Fund

(“Management Fund”), the U.A. Union Local No. 290 Plumber, Steamfitter and Shipfitter


Page 2 – COMPLAINT
            Case 3:20-cv-01555-IM       Document 1      Filed 09/09/20     Page 3 of 9




Industry Labor Management Cooperation Trust (“Cooperation Trust”), the U.A. Union Local

No. 290 Plumber, Steamfitter and Shipfitter Industry 401(k) Plan and Trust (“401(k) Fund”),

(collectively, “Trust Funds”) and Plumbers, Steamfitters and Marine Fitters Local No. 290

(“Union”).

       2.      The National Pension Fund, Local Pension Fund and 401(k) Fund are “employee

pension benefit plans” as that term is defined in 29 U.S.C. §1002(2)(A) of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”). The Health Fund, Retiree

Health Fund, Local Training Fund, ITF and VSE Fund are “employee welfare benefit plans” as

that term is defined in 29 U.S.C. §1002(1) of ERISA.

       3.      Numerous employers pay fringe benefit contributions to the National Pension

Fund, Local Pension Fund, 401(k) Fund, Health Fund, Retiree Health Fund, Local Training

Fund, ITF and VSE Fund, and these funds are “multiemployer plans” as that term is defined in

29 U.S.C. §1002(37)(A) of ERISA.

       4.      The Trustees of the National Pension Fund, Local Pension Fund, 401(k) Fund,

Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund have discretionary

authority to control and manage these funds and are “fiduciaries” of these funds as that term is

defined in 29 U.S.C. §1002(21)(A) of ERISA.

       5.      The Management Fund is a trust fund created pursuant to a Trust Agreement and

is governed by a board of trustees. Employers signatory to or bound by collective bargaining

agreements with the Union make monetary contributions to the Management Fund and the

monetary contributions are used to promote and provide support services to the plumbing and

pipefitting industries in Oregon, southwest Washington and northern California.

Page 3 – COMPLAINT
            Case 3:20-cv-01555-IM      Document 1       Filed 09/09/20    Page 4 of 9




       6.      The Cooperation Trust is a trust fund created pursuant to a trust agreement and

governed by a board of trustees. Employers signatory to or bound by collective bargaining

agreements with the Union make monetary contributions to the Cooperation Trust and the

monetary contributions are used to operate a labor-management cooperation committee

consistent with the requirements of 29 U.S.C. §175a of the Labor-Management Relations Act

(“LMRA”).

       7.      The Union is a “labor organization” as that term is defined in 29 U.S.C. §152(5)

of the LMRA and has with its principal office and place of business in Washington County,

Oregon.

       8.      Defendant is a Washington limited liability company. At all times material to this

proceeding (September 1, 2015, to date), defendant was an “employer” as that term is defined in

29 U.S.C. § 152(2) of the Labor-Management Relations Act (“LMRA”) and 29 U.S.C. § 1002(5)

of ERISA, which was engaged in an “industry or activity affecting commerce” as that term is

defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                II

                                       JURISDICTION

       9.      The Court has jurisdiction over the Claims for Relief brought by the Trustees of

the National Pension Fund, Local Pension Fund, 401(k) Fund, Health Fund, Retiree Health Fund,

Local Training Fund, ITF and VSE Fund against defendant for violation of 29 U.S.C. §§1132

(a)(3) and 1145 of ERISA pursuant to the provisions of 29 U.S.C. §1132(e)(1) of ERISA.

       10.     At all times material to this proceeding (September 1, 2015, to date), defendant

was signatory to or bound by a collective bargaining agreement with the Union. The collective

Page 4 – COMPLAINT
          Case 3:20-cv-01555-IM          Document 1       Filed 09/09/20     Page 5 of 9




bargaining agreement covers employees in an industry affecting commerce, and the activities of

defendants affect commerce. The Court has jurisdiction over the Claims for Relief brought by

each plaintiff against defendants for breach of the collective bargaining agreement pursuant to

the provisions of 29 U.S.C. §185(a) of the LMRA.

                                                 III

                                             JOINDER

       11.     The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

                                                 IV

                                  FIRST CLAIM FOR RELIEF

       12.     At all times material to this proceeding (September 1, 2015, to date), defendant

has been bound by a written collective bargaining agreement with the Union. Under the terms of

the collective bargaining agreement, defendant agreed to be bound by the terms and conditions

of the Trust Agreements that created the Trust Funds. Defendant further agreed to pay fringe

benefit contributions on behalf of its employees who performed work covered by the collective

bargaining agreement to the Trustees of the Trust Funds, and to remit union dues to the Union.

Defendant further agreed to file its monthly remittance report forms and to pay its monthly fringe

benefit contributions and union dues to plaintiffs by the due date.

       13.     The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

Page 5 – COMPLAINT
          Case 3:20-cv-01555-IM         Document 1       Filed 09/09/20      Page 6 of 9




benefit contributions from the date each contribution became due until paid, and liquidated

damages. For all Trust Funds, interest is calculated at 12% per annum from the due date, until

paid, and liquidated damages are assessed at 10% of the delinquent or late paid contributions, or

$10 per month, whichever is greater.

        14.    The collective bargaining agreement between the Union and defendant provides

that the Union is entitled to recover the delinquent union dues, interest on the delinquent or late

paid union dues from the date each payment became due until paid at the rate of nine percent per

annum, and liquidated damages in an amount equal to 10% of the delinquent or late paid union

dues.

        15.    Defendant has not filed its April 2020 through July 2020 remittance report forms,

nor paid its required fringe benefit contributions and union dues for those months. The time for

doing so has expired. Defendant should be required to file said remittance report forms, together

with all remittance reports that become due throughout the pendency of this lawsuit, pay all

delinquent fringe benefit contributions and union dues that are owed to these plaintiffs based on

the information contained therein, pay interest on the delinquent fringe benefit contributions and

union dues from the date each payment became due, until paid, and pay liquidated damages on

the delinquent fringe benefit contributions and union dues.

        16.    The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of the Trust Funds are entitled to their reasonable attorney fees. The Trustees of the

Trust Funds are entitled to recover their reasonable attorney fees from defendant.



Page 6 – COMPLAINT
             Case 3:20-cv-01555-IM      Document 1       Filed 09/09/20     Page 7 of 9




          17.   The Trustees of the National Pension Fund, Local Pension Fund, 401(k) Fund,

Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund are entitled to

recover their reasonable attorney fees pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of

ERISA.

          18.   The collective bargaining agreement between the Union and defendant provides

that, in the event legal proceedings are instituted to recover delinquent union dues, the Union is

entitled to recover its reasonable attorney fees. Based on the provisions of the collective

bargaining agreement, the Union is entitled to recover its reasonable attorney fees from

defendant.

                                                 V

                                SECOND CLAIM FOR RELIEF

          19.   Plaintiffs (except the National Pension Fund and International Training Fund)

hereby reallege and incorporate by reference paragraphs 1 through 18 as though fully set forth

herein.

          20.   Defendant failed to timely pay its fringe benefit contributions to the 401(k) Fund

for work performed in December 2017, December 2018, November 2019, February 2020 and

March 2020 and failed to timely pay its fringe benefit contributions and union dues to all

plaintiffs other than the 401(k) Fund, National Pension Fund and International Training Fund for

work performed in September 2015, January 2016, November 2017, March 2018, April 2018,

November 2018, January 2019, February 2019, February 2020 and March 2020.




Page 7 – COMPLAINT
             Case 3:20-cv-01555-IM      Document 1      Filed 09/09/20     Page 8 of 9




        21.     As a result of these late payments, defendant owes $31,423.93 in interest and

liquidated damages to all plaintiffs except the National Pension Fund and International Training

Fund.

        22.     The Trustees of the Trust Funds (except the National Pension Fund and

International Training Fund) are entitled to recover their reasonable attorney fees from defendant

pursuant to the provisions of the Trust Agreements.

        23.     The Trustees of the Local Pension Fund, 401(k) Fund, Health Fund, Retiree

Health Fund, Local Training Fund, ITF and VSE Fund are entitled to recover their reasonable

attorney fees from defendant pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

        WHEREFORE, plaintiffs pray for a decree and judgment against defendants as follows:

        1.      On the First Claim for Relief, requiring defendant to file its April 2020 through

July 2020 remittance report forms, together with all remittance reports that become due

throughout the pendency of this lawsuit, pay all delinquent fringe benefit contributions and union

dues that are owed to plaintiffs based on the information contained therein, pay interest on the

delinquent fringe benefit contributions and union dues from the date each payment became due

until paid, and pay liquidated damages on the delinquent fringe benefit contributions and union

dues;

        2.      On the Second Claim for Relief, requiring defendant to pay $31,423.93 in

interest and liquidated damages to all plaintiffs except the National Pension Fund and

International Training Fund;




Page 8 – COMPLAINT
           Case 3:20-cv-01555-IM      Document 1       Filed 09/09/20     Page 9 of 9




      3.      Requiring defendant to pay the Trust Funds’ reasonable attorney fees

      4.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred herein;

and

      5.      For such further equitable relief as the Court deems just and proper.

      DATED this 9th day of September 2020.

                                            BROWNSTEIN RASK, LLP


                                            __________________________
                                            Cary R. Cadonau, OSB #002245
                                            Attorney for Plaintiffs




Page 9 – COMPLAINT
